noe sey wes pe ree division department of the treasury internal_revenue_service washington d c ull no third party contacts release number release date date contact person identification_number telephone number employer_identification_number legend xx dear this is in response to your ruling_request dated date that certain changes in your organizational structure and activities will not adversely affect your exempt status under sec_501 of the internal code you are exempt under sec_501 of the code and classified as an organization other than a private_foundation under sec_509 you were formed for charitable and other exempt purposes and engaged in providing housing for persons of low and moderate income and to elderly and handicapped persons through direct ownership of department of housing and urban development hud insured properties your original charter and bylaws provided that your sole member is x an organization exempt under sec_501 you have amended your charter and bylaws removing x as your sole member and deleting all references to the power and authority of x over you instead the amended charter provides that you shall have no members and your amended bylaws provide that your governance is vested in your board_of directors the direct ownership entity of hud insured properties your amended charter also reflects that you will no longer be in compliance with the third party lender's and hud's single purpose entity requirements you will create a limited_liability_company llc as owner of each acquired hud insured property in providing affordable housing to your state residents you will be the sole member of each such single purpose llc which is treated a disregarded_entity for federal tax purposes you will provide funding for the single member llcs through the issuance of c bonds upon your dissolution or termination each llc shall terminate and your membership interest therein shall be transferred to an organization exempt under sec_501 of the code you have represented that the llcs are not the series_llc type and will not include other investors in addition you have represented that your housing activities and operations through direct ownership of the hud insured properties by the llc will continue to be conducted along the guidelines set forth in revproc_96_32 1996_1_cb_717 sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable and other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section not exempt if an organization fails to meet either the organizational_test or the operational_test it is sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes rev_proc supra provides guidelines for housing organizations in determining qualification for exemption under sec_501 of the code that include the following a safe_harbor under which organizations that provide low-income_housing will be considered charitable for relieving the poor and distressed as described in sec_1 c -i d of the regulations a facts_and_circumstances_test for determining whether organizations that fall outside the safe_harbor relieve the poor and distressed as charitable organizations and the reliance on other charitable purposes described in sec_1 c - -1 d you have amended your charter and bylaws to remove a sole member and instead will have no members and will be governed by a board_of directors we find that such amendments to your creating and governing documents do not change your charitable purpose or empower you to engage in activities not in furtherance of an exempt_purpose we also find that your housing activities with the creation of single member llcs as direct entity owners of properties that will be used in such activities will continue to further charitable purposes described in sec_1 c -1 d of the regulations given your representation that such activities will comply with the guidelines set forth in rev_proc as such you remain organized and operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 and sec_1 c -1 c of the regulations therefore we conclude that the organizational structure and activity changes as described above will not adversely affect your exempt status under sec_501 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely s ronald j shoemaker manager exempt_organizations technical group enclosure notice
